Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/22 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 20 and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnard et al. (WO2014/019018).
Barnard teaches displaying, by a computer system (pg. 9 lines 1-2; pg. 17 lines 26-27), of a graphical user interface (GUI) at a client computing device (pg. 9 lines 6-9; pg. 17 line 26-27; pg. 9 lines 7-8 separate device ref. 18), the GUI including:
a plurality of selectable elements (pg. 9 lines 19-28; pg. 18 lines 1-17), each of the plurality of selectable elements corresponding to a different one of a plurality of temperature values (pg. 9 line 25; corresponding to; pg. 18 lines 1-17) and a food product to be cooked (pg. 9 line 23; pg. 18 lines 1-17) and
an image of the food product (pg. 18 line 1-17; fig. 25 ref. 307) that dynamically changes in response to user interaction with any of the plurality of selectable elements (pg. 18 lines 7-10; fig. 25 ref. 309) to depict an end result of the food product cooked at a corresponding temperature (fig. 25 relative shape, diameter).
receiving, by the computer system (pg. 9 line 2 controller, microprocessor) from the client computing device via one or more networks (pg. 9 lines 1-10), a first parameter value indicative of a particular temperature (pg. 9 line 25; pg. 18 lines 10-11; doneness) and a second parameter value indicative of the food product to be cooked (pg. 9 line 25; pg. 18 line 1-9)
processing, by the computer system (pg. 9 line 2 controller, microprocessor; pg. 19), the first parameter value and the second parameter value to determine an accelerated cooking process (pg. 18 line 15-16) to initially heat fluid to a first temperature (pg. 18 lines 31-32) above a set-point temperature (pg. 19 line 3; second cooking temperature), and subsequently heat the fluid to a second temperature equal to the set point temperature (pg. 19 lines 3-11)
transmitting, by the computer system (pg. 9 line 2 controller, microprocessor), an accelerated cooking program to a cooking appliance (pg. 8 lines 28-29; pg. 18 lines 23-24), wherein the cooking appliance is to perform the accelerated cooking process to cook the food product in the fluid according to the accelerated cooking program based on the first and second parameter values (pg. 19 lines 1-11).
Obtaining, by the cooking appliance (pg. 18 line 23; pg. 8 line 3-4 appliance relative thermistor, heating element, housing), parameter measurements indicative of the accelerated cooking process (pg. 19 lines 2-3; lines 5-6), wherein the parameter measurements include a plurality of temporally spaced temperature measurements (pg. 19 lines 3-5; temporally spaced relative different temperatures) indicative of an amount of heat transferred to the fluid (pg. 19 line 1 current temperature), such that the parameter measurements form a time-series data (pg. 19 lines 2-3 current temp. relative time; alternatively pg. 19 lines 3-11 first cooking interval relative second cooking interval),
transmitting a subset (pg. 19 line 2 temperature of the bath; current temperature) of the time-series data from the cooking appliance to the computer system (pg. 19 lines 2-3 to the microprocessor), the subset including a most recent parameter measurement obtained (pg. 19 line 5-6 current temperature) since a previous successful transmission of a previous subset of time-series data to the computer system (pg. 19 lines 3-6; first cooking interval successful),
Determining, by the computer system, an update to the accelerated cooking program based at least in part on the parameter measurements (pg. 19 lines 1-11 relative current temperature, desired second cooking temp., alert user insert second food, second cooking interval),
Transmitting the update to the accelerated cooking program (pg. 19 lines 10-11 initiate second cooking interval) to the cooking appliance (pg. 19 lines 10-11 lower temperature) to alter the accelerated cooking process (pg. 19 lines 10-11 lower temperature than first cooking interval),
generating and displaying, by the computer system, one or more projections (pg. 19 lines 1-11 relative current temperature, desired second cooking temp., alert user insert second food, second cooking interval) in relation to the accelerated cooking process to the user.
With respect to claim 20, the computer system operates as part of a food preparation guidance system that is communicatively coupled to the client computing device and the cooking appliance via one or more computer networks (pg. 9 lines 2-9).
The method according to claim 1, further comprising: determining a plurality of characteristics including at least two of: one or more food product characteristics (pg. 9 line 23, 25; pg. 18 lines 13-15), one or more fluid bath characteristics (pg. 9 line 12-13; pg. 18 lines 24-25) and one or more fluid bath and food product interaction characteristics (pg. 9 line 23, 25; pg. 18 lines 13-15; desired cooking), wherein the plurality of characteristics are determined based on the time series data (pg. 9 line 28 real time; pg. 18 lines 15-17; pg. 19 line 2) and a state of the cooking appliance (pg. 9 line 28 real time; pg. 18 lines 15-17; pg. 19 line 2) and updating the accelerated cooking program based on the plurality of characteristics (pg. 9 line 28 real time; pg. 18 lines 15-17; pg. 19 line 2).
The method according to claim 25, wherein the one or more fluid bath characteristics includes mass of the fluid (pg. 10 lines 10-11), initial temperature of the fluid (pg. 18 lines 28-29 ambient), thermal loss or gain of the fluid from an environment of the cooking appliance (pg. 9 lines 5-6; pg. 18 line 1 current temp.).
Wherein the one or more food product characteristics include mass of the food product (pg. 10 lines 10-12), shape of the food product (pg. 18 lines 3-5), initial temperature of the food product (pg. 17 line 15-16; relative finally cooked), or state of the food product (pg. 17 lines 15-16; pg. 18 lines 4-5 shape; pg. 19 line 1 relative finally desired; pg. 9 line 25; pg. 10 lines 1-2).
Wherein the one or more fluid bath and food product interaction characteristics include a point in time when the food product was inserted into the fluid (pg. 19 line 6 current temp. second target temperature).
determining, based on the time series data and the plurality of characteristics, a projected period of time that the food product reaches the set-point temperature prior to reaching the set-point temperature (pg. 19 lines 10-11 second cooking interval initiated), wherein the one or more projections displayed by the computer system in relation to the accelerated cooking process include the projected period of time that the food product reaches the set-point temperature (pg. 19 lines 10-16).
Receiving a selection of a desired cooking completion time indicative of a time by which a user desires the food product to be fully cooked (pg. 17 line 28) and causing a first notification to be displayed by the user computing device based at least in part on the received selection of the desired cooking completion time, the first notification instructs a user to turn on the cooking appliance (pg. 20 line 4; continue; fig. 1 ref. 27 start).

Response to Arguments
Applicants amendments and arguments with respect to the previous 101 rejection are persuasive and have been withdrawn.
With respect to applicants urging Barnard is silent to measurements from the cooking process which are used to alter the cooking process in real-time, importantly Barnard teaches cooking processes relative multiple foods and providing real time temperature information to alter the cooking process, i.e. first cooking interval relative second cooking interval and more specifically as claimed to initially heat fluid to a first temperature (pg. 18 lines 31-32 first cooking interval) above a set-point temperature (pg. 19 line 3; second cooking temperature interval), and subsequently heat the fluid to a second temperature equal to the set point temperature (pg. 19 lines 3-11; second cooking interval)
With respect to applicants urging Barnard is silent to teaching the computer system being a separate component from the cooking appliance.  It is initially and importantly noted the claims are silent to such.  Though applicant urges “transmitting” clearly demonstrates that they are separate, transmitting in the instant case is not limited to wireless “transmitting” and encompasses its art recognized and as notoriously is known communicating.
Thus in a first instance Barnard teaches such with respect to the microprocessor relative the housing, i.e. the cooking appliance which houses the active components where the microprocessor instructs/controls such where it is further importantly noted applicants fig. 2 teaches a same cooking appliance including “processors”.
In a second instance Barnard teaches the interface which communicates with the cooking appliance which may be “separate” therefrom (pg. 19 lines 7-8) including user and graphic outputs.
With respect to applicants urging Barnard is silent to transmitting a subset of the time-series data from the cooking appliance applicant is urged to pg. 19 line 2 temperature of the bath; current temperature.  As noted above the temperature sensor is a component of the cooking appliance as Barnard teaches “within the bath” and/or at a minimum is separate from the microprocessor or as claimed the computer system (pg. 19 lines 2-3 to the microprocessor)
In the instant case the subset is claimed to as a “subset” of the time-series data, which Barnard teaches in the instant case relative bath temperature and the subset including a most recent parameter measurement obtained (pg. 19 line 5-6 current temperature) since a previous successful transmission of a previous subset of time-series data to the computer system (pg. 19 lines 3-6; first cooking interval successful).
As noted above, in a first instance Barnard teaches such with respect to the microprocessor relative the housing, i.e. the cooking appliance which houses the active components where the microprocessor instructs/controls such.
In a second instance Barnard teaches the interface which communicates with the cooking appliance which may be “separate” therefrom (pg. 19 lines 7-8) including user and graphic outputs.
With respect to applicants urging directed to temporally spaced temperature measurements, Barnard is taken to teach such relative the defined cooking at a first temperature which is higher than a second cooking temperature, i.e. the first cooking interval and the second cooking interval which are separated by time as reliant on first and second temperatures.
With respect to applicants urging the prior art is silent to “transmitting the update”, Barnard teaches after the first temperature cooking interval, as defined by a first temperature, changing the operation of the heating to achieve a second cooking temperature.  Importantly Barnard teaches the heating elements controlled, and further teaches “alter the accelerated cooking process” with respect to the same claimed to initially heat fluid to a first temperature (pg. 18 lines 31-32) above a set-point temperature (pg. 19 line 3; second cooking temperature), and subsequently heat the fluid to a second temperature equal to the set point temperature (pg. 19 lines 3-11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20060213904, 20040149736, 9159094 directed to external appliance cooking and monitoring.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792